Citation Nr: 0032056	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wounds (SFW) of the left arm, left hip and right calf.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance (A&A) of another 
individual.  

(The additional issues of entitlement to service connection 
for a malignant oligodendroglioma, claimed due to exposure to 
herbicides in service, and of the timeliness of a request for 
a waiver of the recovery of an overpayment of pension 
benefits are the subject of separate decisions by the Board.)  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney of Law


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1969 
to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Honolulu Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 1999, the appellant submitted what appears to be 
a claim for benefits pursuant to 38 U.S.C. § 1151 based on 
alleged aggravation of his psychiatric disabilities by VA 
medical treatment or examination.  The RO wrote to the 
appellant in January 2000, setting forth the evidence which 
he must submit to make this claim well grounded, and 
asserting that VA could not held him develop the evidence for 
this claim until he had submitted a well-grounded claim.  
Subsequently, the appellant has repeated his assertions that 
he is owed compensation under 38 U.S.C. § 1151.  This matter 
is referred to the attention of the RO for appropriate action 
in view of the recently-enacted provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Although the appellant's attorney has maintained that he 
represents the appellant only as concerns the claim seeking 
service connection for PTSD (see, e.g., attorney's letter to 
the Board, dated October 25, 2000), the appellant's June 2000 
appointment of this attorney as his representative (which is 
signed by both the appellant and the attorney) clearly states 
that the appointment carries "[n]o limitation on issues, 
with the exception of Agent Orange."  However, since the 
attorney has indicated that both he and the appellant are 
content to proceed with his appeal on all issues based on the 
current record (see, e.g., attorney's letters to the RO dated 
May 30 and June 1, 2000), the confusion as to this matter 
need not occasion any further delay of the appeal.  

The appellant and his attorney have complained about the 
amount of time which it has taken both the RO and the Board 
to review and process this case.  However, the Board is 
obliged to consider cases in docket order.  See 38 U.S.C.A. 
§ 7107(a)(1); 38 C.F.R. § 20.900(b) (2000).  It is 
unfortunate that the existence of many other veterans' 
appeals with earlier docket numbers may have delayed the 
appellate consideration of this case beyond a time frame 
which the appellant and his attorney consider to be 
appropriate.  In this connection, however, the Board has 
found it necessary to deny a July 2000 motion by the 
appellant and his attorney to advance this appeal on the 
Board's docket due to their failure to submit competent 
medical evidence to substantiate the claim that the appellant 
was in imminent danger of death due to a recurrent brain 
tumor.  Although the appellant is reported to have 
subsequently undergone surgery for this brain tumor, no 
additional medical evidence pertinent to his medical 
condition has ever been submitted to the Board.  

Moreover, it has been necessary to expend a very considerable 
amount of time to carefully review the extensive record in 
this appeal (consisting of five claims files, including 
voluminous medical records and opinions) with regard to the 
multiple, complex medical/legal issues currently before the 
Board.  A quicker, more superficial review of this extensive 
and complex material would not have been in the appellant's 
best interests.  Finally, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) in November 2000 introduced many new factors which 
were directly relevant to the appellant's many claims and 
which had to be carefully reviewed and considered by the 
Board.  


FINDINGS OF FACT

1.  The appellant is not shown by the evidence of record to 
have engaged in combat with the enemy.  

2.  The evidence is in relative equipoise concerning whether 
the appellant currently has PTSD due to non-combat stressors 
experienced in Vietnam.  

3.  The evidence fails to demonstrate that the appellant is 
so helpless as a result of nonservice-connected disabilities 
that he is in need of the regular aid and attendance of 
another individual.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
appellant, his PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).  

2.  Entitlement to SMP based on the need for the regular A&A 
of another individual is not established.  38 C.F.R. 
§§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  

As of the present time, the evidence does not establish that 
the appellant engaged in combat with the enemy.  See 
VAOPGCPREC 12-99, Oct. 18, 1999.  Thus, none of his currently 
documented awards, including the Bronze Star Medal without a 
"V" device, are generally recognized as indications of 
service in combat situations.  See, e.g., Veterans Benefits 
Administration (VBA) Manual M-21-1, Part III, §5.14(a).  The 
appellant apparently functioned as a truck driver, a 
noncombatant military occupational specialty, for most of his 
tour of duty (November 1970 to November 1971) in Vietnam.  
Moreover, of the several combat-related stressors related by 
the appellant at different times, none has been verified at 
present.  

The appellant first sought psychiatric treatment in 1984-85 
from a psychologist who diagnosed PTSD based on an 
uncorroborated account of numerous traumatic combat-related 
experiences during the "TET offensive" in Vietnam.  Since 
the 1968-69 TET offensive was long over long before the 
appellant arrived in Vietnam in November 1970, this 
diagnosis, based on a questionable factual basis, is 
essentially discredited.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Likewise, the diagnostic impression of service-related PTSD 
reported in December 1998 by S. Killoran, M.D., is 
specifically based upon the appellant's unverified accounts 
of "combat-related experiences in Vietnam" and also upon an 
untrue medical history provided by the appellant which 
indicated that his extensive drug and alcohol abuse behavior 
began in service "in the context of the patient's combat 
related experiences and represents a misguided attempt at 
anxiety reduction."  In fact, the appellant's drug and 
alcohol abuse began before service, as he described to one 
therapist drinking and smoking pot in high school and even 
being discovered at home by his mother while smoking 
marijuana.  (See e.g., VA outpatient treatment record from 
the Hilo Vet Center, dated August 6, 1996.)  Once again, 
given the inaccurate factual basis upon which it is based, 
this diagnostic impression of PTSD is not entirely 
convincing.  

The appellant also received psychotherapy at the Hilo Vet 
Center in 1996 and after wards, but no diagnosis (as opposed 
to a clinical assessment) of PTSD was ever reported from that 
source, which also uncritically accepted all of the 
appellant's unverified stories of combat-related stressors as 
true.  

A VA examiner who interviewed the appellant in July 1999, and 
who also had the advantage of reviewing the extensive medical 
and historical data contained in the extensive claims files, 
concluded that Major Depression accounted for the majority of 
the appellant's current psychiatric impairment, and that 
"[h]is inconsistency and confabulation during the 
examination made it difficult to unequivocally establish 
identifiable, specific stressors for his reported PTSD."  
The appellant's attorney has described this examination 
report as inadequate, without advancing any rationale for his 
assertions.  (See, e.g., letter to RO, dated December 23, 
1999.)  On the contrary, based as it is upon the widest 
possible evidentiary basis as well as an interview with the 
appellant, it constitutes the most credible medical evidence 
to that date on the question of the nexus between events in 
service and the appellant's alleged PTSD.  

Because of the credibility of the unfavorable July 1999 VA 
examination report, and in an attempt to resolve the existing 
conflicts in the medical evidence of record, the RO next 
assigned the case to a board of three VA 
psychiatric/psychological experts, which carefully reviewed 
all of the relevant medical records contained in the claims 
files and also interviewed the appellant in September 1999.  
This board of three experts concluded that the appellant did 
not meet the DSM-IV criteria for PTSD.  Instead, the board of 
three experts reported that the alleged traumatic events 
described by the appellant were of questionable intensity and 
that, even if all of his claimed traumatic events were given 
credibility (a doubtful proposition given his prior 
inconsistencies in describing them), his current symptoms 
were not reflective of any dysfunction stemming from these 
incidents.  This same board of three also raised the 
substantial possibility that the appellant was deliberately 
malingering, motivated by external incentives of service-
connected compensation.  

Partially in response to the very unfavorable report by the 
board of three experts, the appellant had himself admitted to 
the National Center for PTSD (NCPTSD) in Palo Alto, 
California.  He stayed for only 22 days of the 60-day 
residential program, a behavior pattern seen previously and 
cited by the board of three as evidence of malingering by the 
appellant.  Also, the NCPTSD staff did not have available for 
review all of the medical and historical material contained 
in the claims files.  Nevertheless the NCPTSD staff, while 
not disputing any of the evidence of malingering cited by the 
board of three experts, concluded that the appellant did have 
PTSD which was related to his total experiences in Vietnam, 
including such non-combat stressors as working in a graves 
registration unit.  

Subsequently, the RO has recently conceded that the 
appellant's unit in Vietnam ran a graves registration 
operation, and that he may have on occasion transported dead 
bodies in his truck while serving in Vietnam.  (See, e.g., 
supplemental statement of the case dated in April 2000.)  
This is a stressor which is recognized as sufficient to 
support a diagnosis of PTSD under the DSM-IV criteria, at 
least in some circumstances.  See VBA Manual M21-1, Part VI, 
§11.38(a)(2).  

Apparently, if the Board correctly understands the reasoning 
reflected by the favorable medical evidence of record, the 
appellant was so terrified just to be in Vietnam, even though 
his life was not in any immediate danger, that this extreme 
anxiety, acting on an already emotionally unstable 
personality, has shadowed him to the present day and still 
adversely affects the quality of his life.  (See, e.g., 
page 6 of the letter from Dr. Killoran, dated December 4, 
1998.)  

The Board is unsure as to what further evidentiary 
development could help resolve the conflicting medical 
opinions in this case, even if the appellant's medical 
condition would permit such further development, which is not 
altogether clear at present.  It appears that the evidence 
here, taken as a whole, is in relative equipoise, and a 
reasonable doubt has been presented as to the merits of the 
current claim.  Thus, resolving all reasonable doubt in the 
appellant's favor, he prevails in this case.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

SMP due to A&A

The appellant is currently in receipt of nonservice-connected 
pension benefits due to the residuals of brain surgery and a 
psychiatric disability.  He is also in receipt of SMP 
benefits at the Housebound rate on account of the independent 
ratings assigned his disabilities.  He seeks pension at an 
even higher rate due to his alleged need for the regular aid 
and attendance of another individual.  The current claim 
dates from April 1997.  

As pertinent to the present appeal, SMP is payable to 
individuals who are so helpless as a result of nonservice-
connected disability that they are in need of the regular aid 
and attendance of another person.  38 C.F.R. § 3.351(a)&(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. §§ 3.351(c), 3.352(a).  

In May 1994, the appellant underwent a craniotomy with 
excision of a malignant brain tumor.  When discharged from 
the hospital, he was reported to be experiencing some 
hallucinations secondary to his medications, which 
nevertheless were in reasonable check; he was also 
independently ambulatory and eating well.  Follow-up 
treatment included radiation therapy.  In late July 1994, the 
treating physician reported that the appellant was planning 
on leaving in the next week for Europe, probably for a three-
week stay.  His only symptom at that time was "a little bit 
of sensory loss in his right [sic] and little finger on the 
left hand."  His only medication was Dilantin to control 
seizures.  In January 1995, the same physician reported that 
the appellant continued to slowly improve and felt rather 
good overall.  He had apparently had a couple of significant 
seizure events, which were to be managed by medication.  An 
incomplete copy of a February 1995 letter by another 
physician indicated that the appellant was seeking 
neurological evaluation for his seizures.  These were always 
focal seizures involving the twitching of the left arm; there 
was never any loss of consciousness.  

VA outpatient treatment records dating from 1996 indicate 
that the appellant's postoperative brain tumor residuals were 
stable and that his seizure disorder was mostly stable on 
medications.  An entry dated July 22, 1996 stated that the 
appellant was weaning himself off of his seizure medications 
against recommendations.  

On a VA aid & attendance examination in November 1996, the 
appellant demonstrated no restrictions of the upper 
extremities.  He reportedly used an electronic shaver and 
non-laced shoes due to decreased coordination.  There was 
dragging and plantar flexion of the left great toe, with poor 
strength in that toe as well.  No other restrictions of the 
lower extremities were demonstrated on this examination.  
Likewise, the spine, trunk and neck were without limitations.  
The examiner reported that the appellant experienced problems 
due to poor short-term memory and executive functions, such 
as planning and problem solving.  He had difficulty in 
remembering to pay his bills and keep appointments without 
the assistance of his long-term female companion.  He was 
able to walk one or two blocks without the assistance of 
another person or of aids such as a cane, crutches or a 
walker; and he reportedly left home once a day by himself or 
with his dog for a walk.  He also came into town once or 
twice weekly for appointments, usually accompanied by his 
companion.  He was afraid to stay home alone or go out alone 
because of his fear of having seizures.  In an April 1997 
amendment to this report, the examiner stated that daily 
skilled services of another individual were not required or 
indicated.  This April 1997 amendment also constitutes the 
current claim seeking SMP based upon A&A.  

In a letter dated December 30, 1996, the appellant stated 
that he was able to cook and feed himself, but that he needed 
a driver to shop for him as he could not drive due to his 
fear of seizures.  In a subsequent letter, dated May 7, 1998, 
the appellant further stated that his long-term companion 
continued to "buy, cook, feed, manage my doctors [sic] 
appts, drive me, and manage my bank acct; and take care of my 
well being.  I cannot function without her daily 
assistance."  

At a conference at the RO with a VA Decision Review Officer 
in June 1998, the appellant reportedly emphasized his 
inability to drive due to seizures, although it was pointed 
out that he remained on medication for the control of 
seizures.  He further stated that he needed the assistance of 
another individual to wash his clothes and do other things 
which a normal person could do.  That person reportedly 
handled all of his funds, since they shared a joint bank 
account.  According to the appellant, his disability caused 
poor immediate memory retention.  

In a statement dated in June 1998, the appellant's long-term 
companion stated that she assisted the appellant with his 
daily needs, such as driving for him, running errands for him 
as needed, helping him to remember to take his medications, 
and taking care of him if and when he had a seizure.  

In December 1998, the appellant was referred by his attorney 
to a private psychiatrist in Bremerton, Washington, for a 
psychiatric evaluation.  The appellant resided in a rural 
area outside Hilo, Hawaii, at this time, and it was noted by 
the psychiatrist that the appellant had arrived for this 
examination by public transportation, alone and 
unaccompanied.  On mental status examination, the appellant's 
mood was quite labile.  He was oriented to time, place and 
person; and, although he claimed to have difficulty with 
immediate recall, he demonstrated no such problems on this 
examination.  Remote memory, however, was poor; and the 
specifics of his service-related experiences were vague and, 
when explored, resulted in autonomic hyperarousal and 
increased anxiety.  Comprehension was questionable, and he 
seemed to be easily confused.  

VA outpatient treatment records from the Hilo Vet Center 
dating from 1997-98 indicate that the appellant continued to 
demonstrate severe memory and comprehension problems (see 
entry for January 20, 1998), although his treating clinical 
psychologist seemed to express some degree of skepticism as 
to whether his symptoms were really as severe as presented by 
the appellant (see entry dated February 3, 1998).  Short-term 
memory deficits had been verified by testing (see entry for 
October 8, 1997), and noteworthy deficits in verbal memory 
were revealed on an abbreviated cognitive assessment (see 
entry for August 22, 1997).  

In a letter addressed to the Vocational Rehabilitation 
Services of the State of Hawaii, dated February 22, 1999, the 
appellant reported that he had been seizure-free for more 
than one year.  

VA outpatient treatment records dating from March-April 1999 
indicate that there was no recurrence of the appellant's 
brain tumor per a March 1999 MRI study (see the entry for 
March 25, 1999); there was one reported seizure in March 1999 
although his seizure disorder remained under good control on 
medication (see the entry for April 9, 1999).  

On a VA compensation and pension examination in July 1999, it 
was reported that the appellant's ability to perform the 
activities of daily living was fair to good.  He appeared to 
have some difficulty with memory for details associated with 
his Vietnam experiences, and he was obsessed about 
entitlements and benefits.  

A board of three medical experts examined the appellant in 
September 1999 and indicated that his seizures were 
adequately controlled by medication and that he was able to 
compensate for some of his short-term memory problems by 
writing things down.  He also reportedly felt that he could 
continue to learn despite his short-term memory impairments, 
referring to his computer use as evidence of his ability to 
learn new skills.  On mental status examination, there were 
no apparent problems with immediate recall or long-term 
memory; there were no word finding problems, and no short-
term memory problems were demonstrated at this time.  

During the appellant's 22-day stay at the NCPTSD in October 
1999, it was reported that his seizures were well controlled 
with medication.  His main difficulties were frustration in 
dealing with VA, depression, insomnia and sleep disturbances, 
and nightmares.  Short-term memory and attention were 
somewhat impaired on mental status examination.  

The appellant strenuously and successfully protested an 
October 1999 proposal by the RO to rate him as incompetent.  
(See Rating Decision dated January 13, 2000.)  

Also in October 1999, a private neurosurgeon reported that 
the appellant's brain tumor had probably recurred, and 
further surgery was recommended.  No further details 
concerning this development have been submitted to the Board.  

Based upon a complete and thorough review of all of the 
relevant evidence, as summarized above, the Board has 
concluded that the appellant has failed to demonstrate his 
need for the regular A&A of another individual as 
contemplated by the controlling legal criteria.  It is clear 
that he has few, if any, significant physical limitations, 
and he is capable of washing, feeding and dressing himself.  
He can attend to the wants of nature without assistance from 
another individual, nor is he shown to require such 
assistance to protect himself from the hazards or dangers 
incident to his daily environment.  

Although driving may be inadvisable for the appellant due to 
his seizure disorder, the seizures themselves are adequately 
controlled by medication so long as the appellant remains in 
compliance with his prescribed regimen of medications.  
Trouble in this respect apparently only develops when the 
appellant reduces or stops taking his prescribed seizure 
medications without medical approval.  Moreover, the 
appellant is capable of traveling on his own using public 
transportation, etc., when necessary.  His short-term memory 
deficits are not severe and can be somewhat ameliorated if he 
writes things down as they occur.  The routine chores which 
his long-term companion performs for him, basically driving, 
shopping, financial management and housekeeping, are not the 
types of personal functions contemplated by the controlling 
legal criteria.  


ORDER

Service connection for PTSD is established.  To this extent, 
the appeal is granted.  

Entitlement to SMP based on the need for the regular A&A of 
another individual is denied.  


REMAND

Service Connection for SFWs of the left arm, left hip and 
right calf.

The appellant claims that he incurred SFWs of the left arm, 
left hip and right calf in Vietnam when a truck convoy going 
from Long Binh to Cholon (the Chinese section of Saigon) in 
which he was a truck driver was attacked by enemy forces and 
the truck immediately ahead of him (or two trucks ahead of 
him, in other versions) exploded from a mortar round, 
peppering him with shell fragments.  He has not been 
consistent in describing the complete circumstances of this 
incident, the approximate date of this incident, the unit to 
which he was assigned when the incident occurred, or the 
medical treatment which he received following this alleged 
incident in service.  In the absence of specific information, 
the service department has so far been unable to verify the 
existence of this stressor incident.  Thus, for example, 
military records obtained by the appellant from the National 
Archives pertaining to the appellant's assigned unit in 
Vietnam during the period of November-December 1970 reflect 
no such incident.  The staff at the NCPTSD has commented that 
the absence of documentary confirmation of such a conspicuous 
incident in service is, to say the least, "unusual."  (See 
letter with attachment from the Director of NCPTSD to 
appellant's attorney, dated December 22, 1999.)  

The service department has stated (see letter from Director 
of the U.S. Armed Services Center for Research of Unit 
Records, dated May 7, 1998) that "U.S. Army casualty files 
available to us do not list [the appellant] as wounded during 
his tour in Vietnam."  Moreover, contrary to his assertions, 
the service department has found no evidence that he was 
awarded the Purple Heart Medal for the claimed SFWs, and his 
recent efforts to have his military records amended to 
reflect an award of the Purple Heart Medal have been 
unsuccessful.  (See letter from the Board for Correction of 
Military Records to the appellant, dated January 4, 2000.)  

X-ray films have consistently failed to demonstrate the 
presence of any retained foreign bodies at the sites of the 
alleged SFWs, although a VA physician reported in May 1997 
that the appellant currently has wounds corresponding to his 
history of SFWs sustained in 1969.  Since the appellant was 
not in Vietnam in 1969, and since there is at least some 
indication of record that one or more of his current wounds 
may have been self-inflicted after service, the RO properly 
sought clarification of these reported findings.  However, VA 
examination in May 1998 did not produce answers to all of the 
questions posed by the RO to the examiner, thereby requiring 
a remand of this appeal.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998).

The RO has denied this claim as not well grounded in accord 
with the controlling legal authority in existence at the 
time.  However, in November 2000, after the appeal arrived at 
the Board, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  Among 
other things, it abolishes the threshold requirement for a 
well-grounded claim and establishes new criteria and 
procedures for VA's duty to assist claimants in the 
development of the evidence necessary to substantiate their 
claims.  



Accordingly, this issue is remanded for the following further 
action:  

1.  The RO should request that the 
appellant and his representative provide 
the specific information necessary to 
enable the service department to verify 
the existence of the claimed truck convoy 
attack, including the approximate month 
(if possible) of the attack during the 
appellant's tour of duty in Vietnam from 
November 1970 to November 1971, the unit 
to which he was assigned at the time of 
the attack, etc.  They should be accorded 
a reasonable opportunity to respond.  

2.  If the specific information described 
above is received, the RO should then 
attempt to obtain verification of the 
claimed convoy attack from the service 
department.  

3.  Whether or not the specific 
information described in paragraph one is 
received, the RO should nevertheless also 
proceed with any additional evidentiary 
development required by the VCAA and/or 
VBA Fast Letter 00-87 (Nov. 17, 2000).  
The Board notes in particular that the 
March 1998 VA examination failed to 
provide answers to all of the questions 
posed by the RO to the examiner.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should next readjudicate the 
claim seeking service connection for SFWs 
of the left arm, left hip and right calf.

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 16 -


